Citation Nr: 1444682	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to November 1976, and from February 2003 to September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a personal hearing before the undersigned in December 2011.

The Veteran's claim was remanded in March 2014, and has since been returned to the Board for adjudication.  


FINDING OF FACT

The Veteran's hypertension was not first manifest in service or within the first post-service year, and the disability has not otherwise been shown to be etiologically related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The February 2011 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in May 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's hypertension was not due to or aggravated by an event, disease, or injury incurred during active service, or secondary to a service-connected disability.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the May 2014 VA examination and report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran seeks service connection for hypertension, to include as secondary to PTSD.

A review of the Veteran's STRs shows no treatment for high blood pressure or a diagnosis of hypertension.  Blood pressure readings from service are noted below.  
Following service, it appears that the Veteran was first treated for high blood pressure in 2008.  

During a November 2004 VA general medical examination, the Veteran's blood pressure was 130/76.  The Veteran did not report a history of high blood pressure, nor did the examiner find the Veteran had hypertension.  In a January 2005 VA treatment record, the Veteran's blood pressure readings were 122/68 and 140/82.  He was not diagnosed as having hypertension at that time, nor was he shown to have multiple high blood pressure readings to qualify for a hypertension diagnosis.  

In an April 2008 VA treatment note, the treating professional indicated that the Veteran had hypertension, likely due to multiple factors such as weight gain, alcohol use, and increased sodium intake.  

During the Veteran's December 2011 hearing, he reported that he was first referred for treatment for hypertension in 2010.  

In May 2014, the Veteran was afforded a VA examination to determine the etiology of his hypertension.  At the time of the examination, the Veteran reported he was first diagnosed as having hypertension in 2006.  VA treatment records show the diagnosis was in 2010.  The Veteran told the examiner that he believes the stress and loneliness of the military service, as well as his ethnic background, are the causes of his hypertension.  He advised that his blood pressure was never checked while deployed.  

The examiner noted some of the Veteran's blood pressure readings in his STRs as:

3/3/90 130/90
2/27/99 138/72
12/28/03 128/74
12/24/03 127/67
12/21/03 146/62
12/18/03 125/74
12/17/03 130/86
12/16/03 133/77

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's hypertension is less likely than not due to service or caused or aggravated by a service-connected disability.  In reaching this conclusion, she noted that "HTN diagnosed in 2010, 6 years following discharge from service, as likely as not the result of obesity, deconditioning with 25+ lb weight gain.  It is less likely that vet's current HTN is due to service.  Although anxiety/stress/PTSD can temporarily increase BP, there is no objective medical evidence that stress permanently increases or aggravates blood pressure."  

There is no clinical opinion to the contrary.  

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension.  It is clear from the record that the Veteran has a current diagnosis of hypertension.  As noted above, the Veteran contends that his hypertension is due to his active duty or secondary to his service-connected PTSD.  Based on the evidence of record, the Board concludes it was not.

First, there is no evidence of record to show that the Veteran was diagnosed as having hypertension within his first post-service year.  As noted above, the Veteran was discharged from active duty most recently in September 2004, and he was first treated for hypertension in the late-2000s.  As such, service connection on a presumptive basis is not warranted.

The Board finds the opinion in the May 2014 VA examiner's report to be credible and highly probative as to the etiology of the Veteran's hypertension.  The report was based on a careful review of the claims file, and interview and physical examination of the Veteran.  Further, a complete and through rationale is provided for the opinion rendered.  The May 2014 examiner essentially indicated that the Veteran's hypertension is less likely than not due to his military service or caused or aggravated by his service-connected PTSD.  The examiner opined that the Veteran's hypertension was more likely due to his obesity, weight gain, and deconditioning.  Further, the examiner opined that there is no objective evidence to show that the Veteran's hypertension was caused or permanently aggravated by his PTSD, and it was caused by other factors.  As such, she concluded that the Veteran's hypertension is less likely than not related to an event, injury, or disease while on active duty, and less likely than not caused or aggravated by his service-connected PTSD.

The Board has considered the Veteran's contentions that his current hypertension was related to his military service or secondary to his service-connected PTSD.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of high blood pressure readings.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current hypertension and his military service or PTSD.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's currently diagnosed hypertension was not caused or aggravated by his military service nor was it caused or aggravated by his PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current hypertension and his military service or service-connected PTSD.  The Board places more weight on the opinions of the competent VA medical professional who provided the May 2014 opinion, based on review of the medical records and claims file and physical examination of the Veteran, than on the Veteran's lay assertions that his current hypertension is related to his military service or his PTSD.  As such, no finding of service connection is warranted on a direct or secondary basis.

In summary, the preponderance of the evidence demonstrates that the Veteran's hypertension was not caused or aggravated by his military service or service-connected PTSD.  In that regard, the Board finds the conclusions of the May 2014 VA opinion provider of significantly more probative value than those of the Veteran.

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for hypertension is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


